Citation Nr: 1518166	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for osteoporosis, to include as secondary to the service-connected diabetes mellitus disability. 


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to November 1999.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran was previously represented by Accredited Agent, John March.  By written statement received in February 2014, Mr. March withdrew his representation of the Veteran in this appeal.  The Veteran is currently proceeding pro se in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially filed his claim for service connection for osteoporosis in August 2011.  In his February 2012 notice of disagreement, the Veteran stated that his currently diagnosed osteoporosis was secondary to the service-connected diabetes mellitus disability.  Accordingly, the issue on appeal includes both theories of entitlement based on direct and secondary service connection. 

VA treatment records demonstrate that the Veteran was diagnosed with osteoporosis in April 2005, approximately five years after service separation.  See July 2005 VA treatment record (noting a diagnosis in April 2005).  Subsequently, numerous VA treatment records show that the Veteran has "severe" osteoporosis and has broken his back twice from severe hypoglycemic episodes.  See March 2006 and July 2011 VA treatment records.

The Veteran was afforded a VA examination in June 2012.  The examiner noted that the claims file had been reviewed; however, it does not appear that a physical examination was conducted at that time.  The examiner opined that the Veteran's condition was less likely than not proximately due to or the result of his service-connected disability.  In support of this opinion, the examiner stated that the Veteran had a longstanding history of spine fractures with the first one being at age 33.  He was diagnosed with hyperparathyroidism in early 2005.  The examiner noted that treatment records revealed that the Veteran had not been consistent with diabetes medication.  Further, the examiner stated that "The medical literature regarding diabetes medication leading to fractures is controversial at this time.  There is no definite evidence."  

The Board finds the June 2012 VA medical opinion to be inadequate for several reasons.  Although the examiner discussed "fractures," a specific opinion regarding the etiology of the Veteran's diagnosed osteoporosis, to include whether it was due to service, was not provided.  Further, despite numerous treatment records showing that the Veteran fractured his back on two occasions as a result of severe hypoglycemic seizures, the examiner did not provide an opinion as to whether the Veteran's osteoporosis was aggravated by the service-connected diabetes disability.  In other words, the examiner did not explain why the "controversial" medical literature was not sufficient to find that it was at least as likely as not (i.e., 50 percent probability) that osteoporosis had been aggravated by the service-connected disability.  Additionally, the examiner did not discuss the various VA treatment records noting that the Veteran's spinal fractures were as a result of falls sustained due to hypoglycemic episodes.  For these reasons, the Board finds that a new VA examination is warranted.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and associate them with the record.

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to assist in determining the etiology of the Veteran's currently diagnosed osteoporosis.  The VA examiner is requested to review all pertinent evidence associated with the record.  The VA examiner should offer the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed osteoporosis was incurred in or is otherwise related to service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed osteoporosis is caused by the service-connected diabetes mellitus disability?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed osteoporosis is aggravated by the service-connected diabetes mellitus disability?  (Note: the examiner is asked to specifically address VA treatment records showing that the Veteran sustained two spinal fractures in connection with falls from hypoglycemic episodes).

The VA examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

(d)  If aggravation is found, the examiner should attempt to identify the baseline level of severity of the osteoporosis before the onset of such aggravation, and the degree to which the aggravation has worsened the osteoporosis.

The VA examiner is requested to provide a rationale for any opinions provided.  If the examiner is unable to answer any question presented without resort to speculation, she should so indicate.

3.  Then, the Veteran's claim for service connection for osteoporosis, to include as secondary to service-connected diabetes mellitus must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefit sought on appeal remains denied, the must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




